*762Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 16, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The record establishes that claimant was required to complete 18 credit hours and pass two exams by a particular date in order to be licensed and continue her employment as a teacher. When claimant failed to complete three credit hours and pass one of the exams by the deadline, she was discharged. Inasmuch as claimant failed to comply with the licensing requirements of her employment in a timely manner, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause pursuant to the doctrine of provoked discharge (see Matter of Husain [Sweeney], 217 AD2d 735 [1995]; Matter of Hannah [New York City Bd. of Educ.—Hartnett], 144 AD2d 765 [1988]). Claimant’s contention that she was unaware that she was required to pass the exams by a certain date presented a credibility issue which the Board was free to resolve in favor of the employer’s statement to the contrary (see Matter of Davila [Commissioner of Labor], 13 AD3d 1043, 1044 [2004]). Claimant’s remaining contention, that the hearing transcript was inadequate for meaningful judicial review, is without merit.
Mercure, J.P., Feters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.